Citation Nr: 0912478	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for peripheral neuropathy of the upper extremity, 
bilaterally (10 percent for each upper extremity), as 
secondary to the service-connected diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1967.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 rating decision, the RO assigned the 
Veteran a 10 percent evaluation for peripheral neuropathy of 
the upper extremity, bilaterally.  The Veteran last underwent 
an appropriate VA examination in September 2005.  A letter 
from the Veteran's private health care professional in July 
2005 indicated that the Veteran had a history of moderately 
severe paresthesias and dysesthesias in the upper 
extremities.  Another letter from a different, private health 
care professional stated that the moderate severity of the 
Veteran's neuropathy has rendered him an incomplete paralysis 
of his upper extremities.

In a statement to the Board from the Veteran's representative 
from March 2009, the Veteran asserted that his condition has 
worsened since his last examination and should therefore be 
afforded a new VA examination for his bilateral upper 
extremity peripheral neuropathy.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In 
light of the above evidence and assertions, the Board finds 
that a contemporaneous VA examination should be obtained for 
the Veteran's service connected peripheral neuropathy of the 
upper extremity, bilaterally.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for appropriate 
examination to determine the nature and 
current level of severity of the 
veteran's service-connected peripheral 
neuropathy of the upper extremity, 
bilaterally.  The claims file must be 
made available to the examiner for 
review.

The examiner is requested to identify 
all symptoms and manifestations of the 
Veteran's service connected bilateral 
upper extremity peripheral neuropathy 
that have contributed to the Veteran's 
overall psychological, social, and 
occupational functioning.

The examiner should be further 
requested to provide opinion as to 
whether the Veteran's service connected 
bilateral upper extremity peripheral 
neuropathy renders him unable to obtain 
and maintain substantially gainful 
employment and, if so, to identify the 
onset of the Veteran's unemployability 
due to his service connected bilateral 
upper extremity peripheral neuropathy.

2.	Then, readjudicate the issue on appeal.  
If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




